Case 6:19-cv-00114-JDK-KNM Document 126 Filed 12/02/20 Page 1 of 4 PageID #: 933




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
RICHARD SCOTT SHAFER,                       §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §     Case No. 6:19-cv-114-JDK-KNM
                                            §
BRYAN COLLIER, et al.,                      §
                                            §
      Defendants.                           §
                                            §

            ORDER ADOPTING REPORT AND RECOMMNEDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

        Plaintiff Richard Scott Shafer, an inmate proceeding pro se, filed this civil

  rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United States

  Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636.

        Plaintiff’s complaint raises several claims against several different defendants.

  Defendant Captain Felicia Turner has moved to dismiss the claims against her

  arguing that Plaintiff did not show any harm resulting from her actions, and that any

  harm suffered by Plaintiff was self-imposed. Docket No. 65. Defendant Turner

  further invoked her entitlement to qualified and Eleventh Amendment immunity and

  contended that Plaintiff’s pleadings as to her were conclusory and failed to state

  a claim upon which relief may be granted. Id.

        After reviewing the pleadings and briefing on the motion, the Magistrate Judge

  issued a Report recommending that the Court grant Defendant Turner’s motion to

  dismiss. Docket No. 101. The Magistrate Judge observed that Plaintiff’s claims



                                            1
Case 6:19-cv-00114-JDK-KNM Document 126 Filed 12/02/20 Page 2 of 4 PageID #: 934




  against Defendant Turner were based on respondeat superior liability, but Plaintiff

  failed to allege facts showing that Defendant Turner affirmatively participated in

  acts causing a constitutional injury or implemented unconstitutional policies or

  customs resulting in a constitutional injury. Id. at 8–9. Plaintiff pointed to one

  instance in which he complained about his food tray to Defendant Turner and she

  allegedly did not take the corrective action he believed appropriate; however, the

  Magistrate Judge concluded that this claim did not state a constitutional violation.

  Id. at 9–10. The Magistrate Judge also explained that the fact Plaintiff missed

  occasional meals, or sometimes          received   food   he   deemed    unsatisfactory,

  likewise did not set out a constitutional claim, particularly in the absence

  of any showing of personal involvement by Turner in these incidents.                  Id.

  Finally, the Magistrate Judge stated that Plaintiff is no longer at the Coffield Unit,

  rendering any claims for injunctive relief concerning his diet moot. Id. at 10.

        Plaintiff   objected   to   the   Magistrate   Judge’s    Report   arguing    that

  supervisory responsibility makes Defendant Turner liable and that Defendant

  Turner failed to take the proper corrective action on Plaintiff’s complaints. Docket

  No. 117. He also raises a failure-to-train claim for the first time in his objections.

        The Magistrate Judge correctly determined that supervisory liability, or

  respondeat superior, does not generally apply in § 1983 lawsuits; rather, a supervisor

  may be held liable if she affirmatively participates in the acts causing a constitutional

  deprivation or implements unconstitutional policies which causally result in the

  constitutional injury. Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011). Plaintiff




                                             2
Case 6:19-cv-00114-JDK-KNM Document 126 Filed 12/02/20 Page 3 of 4 PageID #: 935




  offered no facts showing that Defendant Turner affirmatively participated in acts

  causing a constitutional deprivation or implemented any unconstitutional policies.

  The Magistrate Judge also properly concluded that the fact Defendant Turner did not

  take the corrective action Plaintiff believed appropriate is not a constitutional claim.

  Geiger v. Jowers, 404 F.3d 371, 373–74 (5th Cir. 2005).

        The Fifth Circuit has stated that issues raised for the first time in objections

  to the Report of the Magistrate Judge are not properly before the district court. Finley

  v. Johnson, 243 F.3d 215, 218 n.3 (5th Cir. 2001). Further, even if Plaintiff’s failure-

  to-train argument were properly before the Court, it lacks merit because Plaintiff has

  not pled the elements of a such a claim. Specifically, he has not shown an actual

  failure to train or supervise, a causal link between this actual failure and a violation

  of his rights, or that the actual failure to train or supervise amounted to deliberate

  indifference. Estate of Davis ex rel. McCully v. City of North Richland Hills, 406 F.3d

  375, 381 (5th Cir. 2005).

        Having conducted a careful de novo review of those portions of the Magistrate

  Judge’s proposed findings and recommendations to which the Plaintiff objected, the

  Court has determined that the Report of the Magistrate Judge is correct, and the

  Plaintiff’s objections are without merit. See 28 U.S.C. § 636(b)(1) (District Judge shall

  “make a de novo determination of those portions of the report or specified proposed

  findings or recommendations to which objection is made.”).

        Accordingly, the Court hereby OVERRULES Plaintiff’s objections and

  ADOPTS the Magistrate Judge’s Report (Docket No. 101) as the opinion of this




                                             3
Case 6:19-cv-00114-JDK-KNM Document 126 Filed 12/02/20 Page 4 of 4 PageID #: 936




  Court. The Court GRANTS Defendant Turner’s motion to dismiss (Docket No. 65),

  and the claims against Defendant Turner are DISMISSED WITH PREJUDICE.

  Captain Felicia Turner is DISMISSED as a party to this lawsuit. This dismissal

  shall have no effect upon the remaining claims and Defendants in this case.

           So ORDERED and SIGNED this 2nd day of December, 2020.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           4
